Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as a hospital porter. It is undisputed that claimant altered the date of his scheduled Grand Jury service on documents presented to his employer in misrepresenting the reason for his absence from work. These actions clearly constitute misconduct and support the Board’s decision.
Weiss, P. J., Mikoll, Mercure, Cardona and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.